Case 0:19-cv-61129-RKA Document 1 Entered on FLSD Docket 05/03/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.:

 CRAIG JASON HEWELL,

                Plaintiff,
 v.

 MTMK 01, LLC D/B/A MOBIL ANDREWS,
 BENJAMIN MIN, PATRICIA SAYURI
 OGASAWARA TOZAKI,

             Defendants.
 __________________________________/

                                            COMPLAINT
                                        {Jury Trial Demanded}

        Plaintiff, CRAIG JASON HEWELL, brings this action against Defendants, MTMK 01,

 LLC D/B/A MOBIL ANDREWS, BENJAMIN MIN, and PATRICIA SAYURI OGASAWARA

 TOZAKI, pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and alleges

 as follows:

 1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

 2.     At all times material hereto, Plaintiff CRAIG JASON HEWELL was a resident of the State

 of Florida and an “employee” of Defendants as defined by the FLSA.

 3.     At all times material hereto, Plaintiff engaged in interstate commerce on a regular and

 recurring basis within the meaning of the FLSA including but not limited to telephone

 communication with the cash register’s technical support.

 4.     At all times material hereto, Defendant, MTMK 01, LLC D/B/A MOBIL ANDREWS, was

 a Florida corporation with its principal place of business in South Florida, engaged in commerce

 in the field of gas station operations, at all times material hereto was the “employer” of Plaintiff as




                                                   1
Case 0:19-cv-61129-RKA Document 1 Entered on FLSD Docket 05/03/2019 Page 2 of 3



 that term is defined under statutes referenced herein, engaged along with its employees in interstate

 commerce, and has annual gross sales and/or business volume of $500,000 or more.

 5.       Defendant, BENJAMIN MIN, is a resident of Broward County, Florida and was, and now

 is, a manager of Defendant, MTMK 01, LLC D/B/A MOBIL ANDREWS, and controlled

 Plaintiff’s duties, hours worked, and compensation. Accordingly, BENJAMIN MIN was and is an

 “employer” of the Plaintiff within the meaning of 29 U.S.C. §203(d).

 6.       Defendant, PATRICIA SAYURI OGASAWARA TOZAKI, is a resident of Broward

 County, Florida and was, and now is, a manager of Defendant, MTMK 01, LLC D/B/A MOBIL

 ANDREWS, and controlled Plaintiff’s duties, hours worked, and compensation. Accordingly,

 PATRICIA SAYURI OGASAWARA TOZAKI was and is an “employer” of the Plaintiff within

 the meaning of 29 U.S.C. §203(d).

 7.       Two or more of Defendants’ employees handled tools, supplies, and equipment

 manfuactured outside Florida in furthernace of their business including but not limited to soda,

 candy, pens, cash registers, and cigarettes.

 8.       Plaintiff CRAIG JASON HEWELL worked for Defendants as a cashier, stocker, and

 general laborer.

 9.       Defendants failed to pay Plaintiff his full and proper overtime wages of 1.5 times Plaintiff’s

 regular hourly rate for all hours worked over 40 each week.

 10.      Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

 change as Plaintiff engages in the discovery process.

 11.      Defendants have knowingly and willfully refused to pay Plaintiff his legally-entitled

 wages.




                                                    2
Case 0:19-cv-61129-RKA Document 1 Entered on FLSD Docket 05/03/2019 Page 3 of 3



 12.     Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

 waived or abandoned.

 13.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

 services provided.

                                     COUNT I
                 VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                ALL DEFENDANTS

 14.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-13 above as if

 set forth herein in full.

 15.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

 that Plaintiff is entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

 to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

 16.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

 and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

 costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                               Respectfully submitted,

                                               Koz Law, P.A.
                                               320 S.E. 9th Street
                                               Fort Lauderdale, Florida 33316
                                               Phone: (786) 924-9929
                                               Fax: (786) 358-6071
                                               Email: ekoz@kozlawfirm.com




                                               Elliot Kozolchyk, Esq.
                                               Bar No.: 74791




                                                   3
